                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE MIDDLE DISTRICT OF LOUISIANA


IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE
GOOGLE ACCOUNT                  Case No. 21-MJ-40
MATTHEW.RENATO.WALSH@GMAIL.COM
THAT IS STORED AT PREMISES      Filed Under Seal
CONTROLLED BY GOOGLE LLC


                                          ORDER

       Considering the United States’ Motion to Unseal Application and Affidavit for Search

Warrant, Search Warrant, and Search Warrant Return,

       IT IS ORDERED that the Application and Affidavit for the Search Warrant, the

accompanying attachments, and the Search Warrant, are hereby unsealed.

       Signed in Baton Rouge, Louisiana, on May 10, 2021.



                                                 S
                                           SCOTT D. JOHNSON
                                           UNITED STATES MAGISTRATE JUDGE




 Gardner
